Hill, C. J.
1. Questions not made before the magistrate when the case was tried, nor before the superior court on certiorari to review the magistrate’s judgment, can not be raised for the first time in this court.
2. The finding of the justice in favor of the plaintiff, being right under the evidence, and being approved by the judge of the superior court on certiorari, will not be interfered with by this court because of merely technical objections or immaterial errors of law.

Judgment affirmed.